Citation Nr: 1632591	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) resulting in alcohol and substance abuse, on and after December 21, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on and after December 21, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This matter comes before the Board (Board of Veterans Appeals) from a November 2011 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA), granted service connection for PTSD and assigned a 50 percent rating, effective from November 23, 2005.  

By an April 2014 rating decision, the RO granted a 100 percent rating for PTSD resulting in alcohol and substance abuse, effective from July 25, 2005, and a 50 percent rating, effective on December 21, 2011.  The Veteran continued his appeal for rating in excess of 50 percent.

In April 2016, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

Review of the record shows that a claim of entitlement to a TDIU rating has been reasonably raised as part of the Veteran's claim of entitlement to a higher rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  With regard to the claim for a TDIU rating, the grant of a schedular 100 percent disability rating for PTSD, prior to December 21, 2011, moots the issue of entitlement to a TDIU rating, prior to December 21, 2011 as PTSD is the Veteran's only service-connected disability.  Herlehy v. Principi, 15 Vet. App. 33 (2001).  Thus, the TDIU issue before the Board is as set forth above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required for a current examination and for an examiner to consider all of the Veteran's psychiatric symptoms, including those related to alcohol and substance abuse.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Service connection is not precluded for alcohol or drug abuse acquired as secondary to, or a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran contends he should be entitled to a rating in excess of 50 percent, effective from December 21, 2011.  He contends that the 100 percent rating granted, prior to December 21, 2011, should not have been reduced to 50 percent.  He claims that his PTSD symptoms have either stayed the same or worsened during that time, and, also, that his treating physician does not think his PTSD symptoms improved during that time.  

By rating decision dated in April 2014, the RO concluded that after a review of the entire evidentiary record, the Veteran's PTSD, resulting in alcohol and substance abuse, was totally disabling from July 25, 2005, until December 21, 2011.  The RO found that December 21, 2011, was the date that the Veteran's condition was noted to have improved, and that subsequent VA examinations in April 2012 and October 2013 showed sustained improvement.  The RO indicated that a 50 percent rating was being assigned for moderate symptoms, effective from December 21, 2011, the date of the VA treatment report first noting overall improvement.  

At the April 2016 Board hearing, the Veteran testified that his treating doctor did not agree that his disability rating should be at 50 percent.  He testified that he had added psychotropic medications on top of what he was already taking.  He testified that the symptoms he had now (from PTSD) were the same ones he had for the past 5 to 10 years, but that they were worse.  He indicated that in the last few years two different psychotropic medications had been added to the ones he was already taking, and that he had asked his doctor why if he was getting better, more medication had been added, and that his doctor had agreed.  He testified that he was not employed, and that he had been put out on disability years ago, due to PTSD.  

Review of the record shows that in a letter dated December 21, 2011, a VA psychiatrist noted that the Veteran had been psychiatrically evaluated for several years at the VA, and that in 2005, he was diagnosed with PTSD and had had been prescribed numerous psychotropic medications.  The VA psychiatrist indicated he had tapered those medications and discontinued Seroquel because the Veteran was not suffering from psychosis and the metabolic burden of this medication was potentially harmful.  The Veteran's diagnoses included alcohol and cocaine dependence in remission and post-traumatic stress by history.

On a VA examination in April 2012, it was noted that over the past three years correlating with his sobriety, his PTSD had improved and his mood had stabilized. His mental status examination was unremarkable, and he was noted to have a mildly decreased range and intensity of affect.  On a VA exam in October 2013, the examiner indicated that the Veteran principally suffered from post-traumatic stress and substance abuse secondary to this diagnosis, and that his PTSD was currently more likely than not at the milder end of the spectrum.  It was noted that his last treatment visit with the substance abuse treatment team was in 2012, and that they discharged the Veteran from their service after having several years of sobriety, that they listed his diagnoses as post-traumatic stress by history, cocaine and alcohol dependence in remission, and that they assigned a Global Assessment of Functioning (GAF) score of 75, indicating rather normal functioning.  The examiner noted that this differed from his 2008 disability examination which included a GAF score of 50, and it was noted that the lower score was likely the result of substance abuse.  The examiner noted that the Veteran presently suffered minimal symptoms of PTSD, and the only psychiatric medication he was on was for nightmares.  The examiner opined that the Veteran's PTSD was his primary diagnosis leading to substance abuse, and that his substance abuse likely made his symptoms of PTSD even more disabling.  The examiner noted now that the Veteran was clean, he was functioning at a much higher scale, he was fully independent, and his GAF score was likely in the normal range with minimal disability. 

In August 2015, the Veteran underwent a VA DBQ examination to assess the severity of his service-connected PTSD.  The mental diagnoses included cocaine use disorder, alcohol use disorder, and PTSD.  The VA examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, noting there were multiple symptoms overlapping.  The examiner opined that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was not deemed a reliable historian in terms of subjective accounting of functioning (for example, he was noted to report symptoms at a more severe level than indicated in the treatment records).  The examiner also noted that the Veteran was not forthcoming about his recent use of both cocaine and alcohol.  The examiner concluded there was no reliable way to opine about the Veteran's ability to work at this juncture, and that should the Veteran find it challenging to obtain or sustain employment on his own, he was advised to contact the VA's Compensated Work Therapy (CWT) program and/or the VA's Vocational Rehabilitation and Employment (VR&E) program.  The examiner noted that employment in veterans with mental illness had been shown to be beneficial to their recovery.  

The Board finds the VA examiner's opinion from August 2015, with regard to the Veteran's occupational impairment, to be inadequate.  On the one hand the examiner summarized that with regard to all mental diagnoses the Veteran exhibited occupational and social impairment with reduced reliability and productivity, but the examiner also advised that there was no reliable way to opine about the Veteran's ability to work.  The examiner appears to focus only on PTSD symptoms, but not symptoms of the abuse disorders, except for sleep impairment.  At the very least, it is unclear.  Additionally, a current examination is required despite the very recent VA examination because VA treatment records show additional medications being prescribed and the Veteran has testified that his symptoms have worsened.   

It appears that the Veteran's symptoms due to his service-connected PTSD resulting in alcohol and substance abuse have fluctuated somewhat in severity.  While he has had several VA examinations during the appeal period, and has received ongoing VA treatment (the records of which have been obtained through July 2015), the Board find that a retrospective assessment of the Veteran's occupational impairment due to his PTSD resulting in alcohol and substance abuse is needed.  

With regard to the issue of entitlement to a TDIU rating, since a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issue is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for a TDIU rating must also be remanded.  Additionally, with regard to a TDIU claim, the record reflects that the Veteran has reportedly not worked since 1995, prior to which he worked a 20+ year career as maintenance worker at a VA facility, and that he reported he went disability secondary to his diabetes, depression, and hypertension.  Currently, the Veteran's only service-connected disability is PTSD resulting in alcohol and substance abuse.  Thus, on remand, an opinion should be obtained as to the degree to which the Veteran's service-connected disability impacts his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice and development to the Veteran regarding his claim for TDIU.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional evidence is associated with the claims file, provide the Veteran an appropriate VA examination to ascertain the current severity of his service-connected PTSD resulting in alcohol and substance abuse.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ and describe the nature and severity of all symptoms of the Veteran's PTSD resulting in alcohol and substance abuse, as well as the impact of these symptoms on his occupational and social functioning.  The examiner must also provide an opinion regarding the degree to which the Veteran's PTSD resulting in alcohol and substance abuse impacts his employability.  

5.  Thereafter, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting explanation.  The examiner should be informed that the Veteran is only service-connected for PTSD with alcohol and substance abuse.
 
6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

